TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00374-CR
                                      NO. 03-09-00375-CR
                                      NO. 03-09-00376-CR



                                 Candice Alexander, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
             NOS. D-1-DC-07-302725, D-1-DC-08-300740, D-1-DC-08-300741
               HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Candice Alexander seeks to appeal her convictions for criminal mischief

and credit card abuse. The record reflects that after filing her notice of appeal, Alexander filed a

waiver of her right to appeal in the trial court. Alexander’s counsel also notified this Court of

Alexander’s waiver of the right to appeal. A waiver of the right to appeal that is freely and

voluntarily made is binding upon the appellant. Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim.

App. 2003). After such a waiver is made, the trial court’s permission is required before a defendant

may appeal. Id. Because the record does not reflect that Alexander obtained the trial court’s

permission to appeal after filing her waiver, the appeal is dismissed.
                                           ___________________________________________

                                           Diane M. Henson, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: August 21, 2009

Do Not Publish




                                              2